

Exhibit 10.22
OPTION AGREEMENT
THIS OPTION AGREEMENT is made and entered into on January 15, 1981, by and among
THE NORTH AMERICAN COAL CORPORATION, an Ohio corporation with its principal
office at Cleveland, Ohio, hereinafter referred to as “NACCO”; and SOUTHESTERN
ELECTRIC POWER COMPANY, a Delaware corporation with its principal office at
Shreveport, Louisiana, hereinafter referred to as “SWEPCO”, and Longview
National Bank, a national banking association with its principal office at
Longview, Texas, hereinafter referred to as “Escrow Agent”.
In consideration of the agreements herein set forth, and intending to be legally
bound hereby, the parties hereto agree as follows:
Section 1.    GRANT OF OPTION
NACCO hereby grants to SWEPCO the exclusive right, option and privilege, during
the term of this Option Agreement, upon the terms herein set forth, to purchase
the capital stock of THE SABINE MINING COMPANY, a single purpose Texas
corporation (hereinafter referred to as “SABINE”), referred to in Section 2 of
this Option Agreement, under and subject, however, to the terms and conditions
set forth in the Lignite Mining Agreement dated January 15, 1981 (hereinafter
referred to as the “Lignite Mining Agreement”) between SWEPCO and SABINE.
Section 2.    TRANSFER OF STOCK
At the time of execution hereof, NACCO has delivered to Escrow Agent for the
purposes herein specified, and Escrow Agent hereby acknowledges the receipt of,
Share Certificate No. 1 for 1,000 shares of the capital stock (hereinafter
referred to as “escrowed stock”) of SABINE, being all of the authorized and
issued capital stock of SABINE, together with a duly executed and legally
effective stock power therefor, permitting the immediate transfer of said stock
on the books of SABINE into the name of SWEPCO.
Section 3.    RIGHTS OF OWNER



--------------------------------------------------------------------------------



So long as the Escrow Agent shall hold the escrowed stock it shall remain
registered in the name of NACCO, and NACCO shall have the right to vote the
stock, receive dividends thereon and otherwise to exercise any and all rights
and privileges as owner, except as otherwise provided herein.
Section 4.    DELIVERY BY ESCROW AGENT TO SWEPCO
The Escrow Agent shall deliver to SWEPCO the escrowed stock in proper form for
transfer ten days after
(1)
The occurrence of any one of the following events notice of which shall be given
forthwith in writing together with the documents referred to in (a), (b) and/or
(c) below to NACCO by the Escrow Agent:

(a)
Receipt by Escrow Agent of written notice from SWEPCO, certified by one of its
officers, that a default under Article XIX of the Lignite Mining Agreement
between SWEPCO and SABINE has taken place, stating the nature and time of the
default, identifying where applicable the document and provisions thereof under
which the default arose, and that (1) SABINE has not completed effective
corrective action with respect to such default within the time specified for
such corrective action and extensions thereof, if any, in said Article XIX, if
such time be specified, and has not sought arbitration with respect to such
default, or (2) SABINE has not found in arbitration proceedings with respect to
such default to be in default; or

(b)
Receipt by the Escrow Agent of written notice from SWEPCO, certified by one of
its officers, that it has exercised its option pursuant to the provisions of
Article XX of the Lignite Mining Agreement and that the notice period provided
for in Section 2 of such Article XX has expired or that written notice of its
option to exercise its rights pursuant to Section 1 of such Article XX, if
applicable, has been given to SABINE; or

(c)
Receipt by the Escrow Agent of written notice from SWEPCO, certified by one of
its officers, that it has exercised its option pursuant to the provisions of




--------------------------------------------------------------------------------



Article IV, Section 1 of the Lignite Mining Agreement and that the notice period
provided for therein has expired, and


(2)
Receipt from SWEPCO of a certified check payable to NACCO in the amount
determined in accordance with the provisions of Section 5 of this Option
Agreement.

Section 5.        PRICE DETERMINATION AND AMOUNT OF PAYMENT
The price to be paid to NACCO for the escrowed stock and the amount of the
certified check to be delivered by SWEPCO to the Escrow Agent shall be an amount
equal to the sum of the following:
(a)
the stated capital of SABINE which shall be 1,000 shares of common stock having
a stated value of $1,000.00;

(b)
The amount of capital in excess of stated value; and

(c)
An amount equal to the undistributed net earnings of SABINE.

The amount of the certified check to be delivered to the Escrow Agent as
aforesaid shall be determined by SWEPCO at the time the option is exercised on
the basis of the then most recent monthly financial statements furnished to
SWEPCO by SABINE, and the calculation thereof shall be stated in the notice
delivered pursuant to Section 4 of this Option Agreement.
Such certified check shall be delivered to NACCO by the Escrow Agent
concurrently with the delivery of the escrowed stock to SWEPCO as described in
Section 4.
Section 6.    SUBSEQUENT PRICE ADJUSTMENT
Immediately after the delivery of the escrowed stock to SWEPCO as above
provided, independent public accountants selected by NACCO and satisfactory to
SWEPCO shall make an audit of the results of operations of SABINE for the period
ending as of the date of delivery of the escrowed stock to SWEPCO, and the
financial position of SABINE as of such date and shall within ninety (90) days
after the delivery of the escrowed stock report to SWEPCO and NACCO



--------------------------------------------------------------------------------



the results of said audit. SWEPCO shall pay promptly by certified check to NACCO
any amount by which the certified check delivered to the Escrow Agent pursuant
to Section 4 is less than the amount due to NACCO as determined by the aforesaid
audit by independent public accountants, or NACCO shall refund promptly by
certified check to SWEPCO any amount by which the certified check delivered to
the Escrow Agent is greater than the amount due to NACCO as so determined by
such independent public accountants.
Section 7.        INDEMINIFICATION
In the event the option herein granted is exercised
(1)
NACCO shall indemnify and hold harmless SWEPCO from and against the following:

(a)
all claims and liability for ultra vires acts of SABINE which occur prior to the
date of delivery of the escrowed stock to SWEPCO; and

(b)
all claims and liability for state and Federal income taxes of SABINE which are
or shall become due for the period prior to the date of delivery of the escrowed
stock to SWEPCO and not resulting from any change in accounting methods of
SABINE after such date.

(2)
SWEPCO shall indemnify and hold harmless NACCO from and against any claims or
liability with respect to the obligations, indebtness or other liabilities of
SABINE incurred pursuant to the Lignite Mining Agreement referred to in Section
1 of this Option Agreement for which SWEPCO would have been obligated or liable
to pay to or reimburse SABINE directly or indirectly if SWEPCO had not exercised
this option other than claims or liabilities referred to in Subsections 1 (a)
and (b) of this Section 7.



If any claim or liability is asserted against NACCO or SWEPCO after the date of
delivery
of the escrowed stock to SWEPCO in respect of which indemnity may be sought
hereunder by SWEPCO or NACCO, the indemnified party shall, as a condition
precedent to the obligations of the indemnifying party under this Section 7,
promptly so notify the indemnifying party in writing of such claim. The
indemnifying party may, at its option, elect to assume the defense of such
claim, including the employment of counsel and payment of all expenses
associated therewith.



--------------------------------------------------------------------------------



If the indemnifying party assumes such defense, the indemnified party agrees to
cooperate and, in the case of SWEPCO to cause SABINE to cooperate fully in such
defense, and the indemnified party shall have the right to employ separate
counsel and participate in such defense, but the fees and expenses of such
counsel shall not be at the expense of the indemnifying party. If the
indemnifying party elects not to assume such defense, the indemnifying party
shall promptly so notify the indemnified party and the indemnifying party shall
be obligated to pay the reasonable fees and expenses of counsel to the
indemnified party in such defense.


Section 8.    DELIVERY BY ESCROW AGENT TO NACCO
The Escrow Agent shall forthwith deliver to NACCO the escrowed stock and this
Option Agreement shall terminate upon the receipt by the Escrow Agent from
SWEPCO and NACCO of written notification that said Lignite Mining Agreement has
terminated without the exercise of the option provided for in this Option
Agreement.
    
Section 9.    CUSTODY OF ESCROWED STOCK
The Escrow Agent agrees that it will hold the stock delivered to it by NACCO in
accordance with the provisions of this Option Agreement and that beneficial and
record ownership of said stock shall remain in NACCO during the escrow period.
No assignment, transfer or conveyance of any right, title or interest in or to
the escrowed stock shall be made by the Escrow Agreement except as provided in
this Option Agreement.


Section 10.    FEES AND DUTIES OF ESCROW AGENT
The Escrow Agent will be compensated for performing the functions assigned to it
during the period of this Option Agreement by an annual fee of $250, one-half
(1/2) of which shall be paid by SWEPCO, and one-half (1/2) by NACCO. The Escrow
Agent shall not be liable for any action it may take or fail to take as Escrow
Agent while its conduct is in good faith and in the exercise of its counsel. The
Escrow Agent may act without liability in reliance upon the genuineness of the
signatures and the authority or identity of the persons acting as or for the
parties to this Option Agreement or acting as or



--------------------------------------------------------------------------------



for the independent public accountants aforesaid.


Section 11.    TERM
This Option Agreement, unless sooner terminated pursuant to Section 8 hereof, or
by the exercise of the option herein granted, in all events terminates
twenty-one (21) years after the death of the last surviving lineal descendants
living in the date hereof of Paul C. Jones, President of Central and South West
Fuels, Inc., at which time the Escrow Agent shall deliver the escrowed stock to
NACCO.


Section 12.     SUCCESSOR ESCROW AGENT
In case of the merger or consolidation of the Escrow Agent, the resultant
corporation shall be Escrow Agent without notice to any party. NACCO and SWEPCO
may at any time mutually designate in writing another person or corporation as
successor Escrow Agent. The Escrow Agent, upon receipt from SWEPCO and NACCO of
such designation, shall promptly deliver to such successor the escrowed stock,
and such successor shall be bound by all the covenants of the Escrow Agent
herein set forth.
Section 13.    COUNTERPARTS
This Option Agreement may be executed in any number of identical counterparts,
each of which when executed by the parties hereto, shall be considered to be an
original.
Section 14.    GOVERNING LAW
This Option Agreement shall be construed and enforced in accordance with the
laws of the State of Texas.
Section 15.    MISCELLANEOUS
(a)
During the term of this Option Agreement, NACCO shall not permit or allow

SABINE to change its stated capital or corporate charter nor issues or authorize
any other additional capital stock and shall not sell, assign or otherwise
dispose of or encumber, except pursuant to this Option Agreement, the stock of
SABINE.



--------------------------------------------------------------------------------



(b)
This Option Agreement shall inure to the benefit of the parties hereto, their

successors, assigns and nominees.
IN WITNESS WHEREOF, the parties hereto have executed this instrument the
day and year first above written.




 
 
THE NORTH AMERICAN COAL
CORPORATION
ATTEST:
 
 
 
/s/ Thomas A. Koza
 
By:
/s/ Otes Bennett, Jr.
Secretary
 
 
President



 
 
SOUTHWESTERN ELECTRIC POWER
COMPANY
ATTEST:
 
 
 
/s/ Signature Illegible
 
By:
/s/ J. Lamar Stahl
Secretary
 
 
President



 
 
LONGVIEW NATIONAL BANK
ATTEST:
 
 
 
/s/ Signature Illegible
 
By:
/s/ Signature Illegible
Secretary
 
 
President






--------------------------------------------------------------------------------





POWER OF ATTORNEY TO TRANSFER STOCK


KNOW ALL MEN BY THESE PRESENTS, that THE NORTH AMERICAN COAL CORPORATION has,
for a valuable consideration, sold to SOUTHWSETERN ELECTRIC POWER COMPANY one
thousand (1,000) shares, owned by it, of the capital stock of THE SABINE MINING
COMPANY standing in its name as per Certificate No. 1 and does hereby appoint
__________________ Attorney for it and in its name to sell and transfer unto
said SOUTHWESTERN ELECTRIC POWER COMPANY or to such person or persons as the
said SOUTHWESTERN ELECTRIC POWER COMPANY may order the whole or any part of the
said stock.


Witness its seal and the signature of its President this 15th day of January,
A.D. 1981.


 
 
THE NORTH AMERICAN COAL
CORPORATION
ATTEST:
 
 
 
 
 
By:
 
Secretary
 
 
President






